                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

      TRACI H.,                         )
                                        )
                    Plaintiff,          )
                                        )
             v.                         )     1:16-cv-00568-JAW
                                        )
      NANCY A. BERRYHILL,               )
      ACTING COMMISSIONER               )
      OF SOCIAL SECURITY,               )
                                        )
                    Defendant.          )


      ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
          MAGISTRATE JUDGE FOR EAJA ATTORNEY’S FEES
      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed December 21, 2018, the Recommended Decision is accepted. The Court

adopts the newly recommended paralegal rate of one hundred and five dollars ($105)

per hour.

      Pursuant to the power of this Court to award fees to a prevailing party other

than the United States incurred by that party in a civil action against the United

States, including proceedings for judicial review of agency action, under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412(d)(1)(A), the Court GRANTS Plaintiff’s

EAJA Motion IN PART awarding EAJA fees in the amount of six thousand seven

hundred and thirty dollars and fifty-two cents ($6,730.52), consisting of four thousand

three hundred and eighty-nine dollars and two cents ($4,389.02) for 22.15 hours of

attorney time at one hundred and ninety-eight dollars and fifteen cents ($198.15) per

hour, and two thousand three hundred and forty-one and fifty cents ($2,341.50) for
22.3 hours of paralegal time at one hundred and five dollars ($105) per hour, and

otherwise DENIES Plaintiff’s Motion.

      IT IS HEREBY ORDERED that the United States Social Security

Administration shall pay EAJA fees in the amount of six thousand seven hundred

and thirty dollars and fifty-two cents ($6,730.52) in full satisfaction of any and all

attorney’s fees and expense claims Plaintiff may have in this case under the EAJA.

Pursuant to the United States Supreme Court’s ruling in Astrue v. Ratliff, 130 S. Ct.

2521 (2010), these attorney’s fees are payable to Plaintiff as the prevailing party, and

are subject to offset through the Treasury Department’s Offset Program to satisfy

any pre-existing debt Plaintiff may owe to the government. If, subsequent to the

entry of this Order, the Commissioner determines that Plaintiff owes no debt to the

government that would subject this award of attorney’s fees to offset, the

Commissioner may honor the Plaintiff’s October 12, 2016 signed assignment of EAJA

fees providing for payment of the subject fees to Plaintiff’s counsel, rather than to

Plaintiff. If, however, the Commissioner discovers that Plaintiff owes the government

any debt subject to offset, the Commissioner shall pay any attorney’s fees remaining

after such offset to Plaintiff, rather than to counsel.

      SO ORDERED.


                                         /s/ John A. Woodcock, Jr.
                                         JOHN A. WOODCOCK, JR.
                                         UNITED STATES DISTRICT JUDGE

Dated this 10th day of January, 2019




                                            2
